Citation Nr: 9902574	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right ear hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus and headaches secondary to a gunshot 
wound to the head.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION


The veteran served on active duty from January 1949 to 
January 1952.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veterans claims for 
increased ratings.

On appeal, it has been contended that the veteran should be 
assigned separate disability ratings for his tinnitus and 
headaches.  However, the Board has already addressed and 
denied the veterans claim for a separate rating for his 
tinnitus, independent of his headaches, in a June 1978 
decision.  This decision is final.  Thus, the Board cannot 
readjudicate this issue in the absence of new and material 
evidence, or a claim of clear and unmistakable error.  

While the RO made reference to new and material evidence in 
the Supplemental Statement of the Case issued in August 1998, 
the claim for separate rating for tinnitus and headaches has 
not been adjudicated below or certified for appeal to the 
Board.  Consequently, the Board does not have jurisdiction to 
adjudicate a claim of new and material evidence.  Similarly, 
the Board also notes that neither the veteran nor his 
representative have alleged clear and unmistakable error in 
the June 1978 Board decision.  It is noted that the VA 
recently promulgated regulations for the revision of a final 
Board decision on the grounds of clear and unmistakable error 
which are effective February 12, 1999.  64 Fed. Reg. 2,134 
(1999) (to be codified at 38 C.F.R. § 20.1400 to 20.1411).  
As clear and unmistakable error has not been alleged, the 
Board cannot address the issue.  The veterans only other 
option regarding this issue is a motion for reconsideration, 
as reported by the RO in the Supplemental Statement of the 
Case issued in August 1998.



REMAND

In general, a veterans claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The veteran has asserted that both his 
hearing loss, as well as his tinnitus and headaches, are more 
disabling than contemplated by the current evaluations.  
Therefore, his claims for increased evaluations are well-
grounded.  Hence, VA has a duty to assist the veteran in the 
development of his claims as mandated by 38 U.S.C.A. 
§ 5107(a).  For the reasons stated below, the Board concludes 
that this duty to assist has not been fulfilled, and that a 
remand is necessary.

The veteran was granted service connection for right ear 
hearing loss and tinnitus in an April 1952 rating decision.  
Both of these conditions were identified as residuals of a 
gunshot wound to the face, and were assigned separate 
disability ratings of 10 percent, effective January 17, 1952.  

In a December 1967 rating decision, the veterans tinnitus 
was combined with headaches as both were found to be 
residuals of the gunshot wound to the face.  The assigned 
disability rating remained at 10 percent pursuant to 
Diagnostic Code 8045-9304.

The veterans current increased rating claims were received 
in August 1993.  He reported that his right ear hearing loss 
and his headaches had worsened in severity.  Additionally, he 
requested that the RO obtain audio and medical treatment 
records from the Audie L. Murphy VA Medical Center (VAMC) 
which he indicated supported his claim.

VA outpatient treatment records were subsequently obtained 
from the Audie L. Murphy Memorial Veterans Hospital, which 
covered the period from December 1991 to June 1993.  These 
records show, among other things, treatment for right ear 
hearing loss, tinnitus, and depression.  It is noted that 
these record show that the veteran uses a hearing aid.  An 
audiological evaluation conducted in November 1992 could not 
rate the pure tone thresholds for the veterans right ear.  
However, evaluation of the left ear revealed pure tone 
thresholds, in decibels, as follows:





HERTZ




500
1000
2000
3000
4000
Average
LEFT
XXX
65
60
80
110
79

No speech recognition score was available for the right ear, 
while the score for the left ear was 58 percent.

VA examinations were accorded to the veteran in September 
1993.  A Summary Report of Examination for Organic Hearing 
Loss revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
105+
105+
105+
105+
105+
LEFT
XXX
65
60
75
105+
76+

Speech recognition score was 54 percent for the left ear, 
while no score could be evaluated for the right ear.  
Moreover, it was noted that there was no response to pure 
tone or speech signal presented to the right ear at any level 
of the audiometer.  Overall, the examiner found the veteran 
to have moderately severe to profound sensorineural hearing 
loss for the left ear.  Also, the veteran reported constant 
tinnitus for both ears.  

On the VA audio-ear disease examination, the VA examiner 
found the veterans auricles to be normal to examination 
bilaterally.  The external canals were normal bilaterally, 
with no signs of discharge or fluid.  The tympanic membranes 
were intact bilaterally, and the tympanums were normal.  The 
mastoids were normal to external examination.  There was no 
evidence of active ear disease, or infectious disease of the 
middle or inner ear.

In a December 1993 rating decision, the RO denied the 
veterans claims for increased ratings.  The veteran appealed 
this Decision to the Board.  It is noted that in his July 
1994 Substantive Appeal, the veteran requested that the RO 
obtain additional medical evidence at the Audie Murphy VA 
Hospital and the San Antonio Outpatient Clinic in support of 
his right ear hearing loss claim.  However, no such request 
was ever made.  Pursuant to Bell v. Derwinski, 2 Vet. App. 
611 (1992), any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.

Also, the Board notes that for purposes of evaluation, a 
nonservice-connected ear will be treated as service-connected 
only when there is total deafness in that nonservice-
connected ear.  Otherwise, the nonservice-connected ear shall 
be considered normal (Level I) for purposes of computing the 
service-connected disability rating.  See VAOPGCPREC 32-97; 
see also Boyer v. West, 11 Vet. App. 477 (1998).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at Level X or 
XI.  Therefore, the veteran already has the maximum schedular 
rating available for his right ear hearing loss unless there 
is total deafness in the nonservice-connected left ear.  
38 C.F.R. § 3.383(a)(3). 

While the audiological evaluations on file do not show total 
deafness in both ears, the Board notes that veteran has not 
had an audiological evaluation of his hearing loss in more 
than 5 years (September 1993).  Thus, the Board is of the 
opinion that the evaluation on file may not accurately 
reflect the current severity of the veterans hearing loss, 
especially on the issue of whether he has total deafness of 
both ears.  Therefore, the Board concludes that a 
contemporaneous and comprehensive examination of the 
appellant would materially assist in the adjudication of his 
appeal.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Board also finds that an examination would materially 
assist in the adjudication of the veterans increased rating 
claim for tinnitus and headaches secondary to gunshot wound 
to the head.  As indicated above, there is no medical 
evidence of record regarding the veterans overall medical 
condition since 1993.  Thus, the Board is also of the opinion 
that the record may not accurately reflect the current 
severity of the veterans tinnitus and headaches either.  
Additionally, the Board notes that this disorder is rated 
pursuant to 38 C.F.R. § 4.124, Diagnostic Codes 8045 and 
9304.  Under these Diagnostic Codes, ratings in excess of 10 
percent are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Nothing 
in the claims folder shows that a determination has been made 
as to whether the veteran does or does not have multi-infarct 
dementia.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss, 
tinnitus, and headaches, since June 1993.  
After securing the necessary release, the 
RO should obtain these records.  At the 
very least, requests should be made to 
the Audie L. Murphy VA Hospital and the 
San Antonio Outpatient Clinic, as the 
veteran has already indicated that these 
facilities have records that are 
pertinent to his claim.

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
current nature and severity of his 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should address whether the 
veteran can be considered to have 
complete hearing loss of both ears.

3.  The veteran should also be afforded a 
VA examination to determine the current 
nature and severity of his tinnitus and 
headaches.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether the 
veteran does or does not have multi-
infarct dementia associated with brain 
trauma.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA medical reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not fully complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives. 

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluations for right ear 
hearing loss, as well as tinnitus with 
headaches secondary to gunshot wound to 
the head.

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
